Citation Nr: 1817818	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hepatitis A.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel







INTRODUCTION

The Veteran had active service from June 1977 to November 1979.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   


FINDING OF FACT

On February 15, 2018, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that he did not wish to continue the appeal as to the claim for entitlement to service connection for Hepatitis A.   


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claim for entitlement to service connection for hepatitis A have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104 (West 2012); 38 C.F.R. § 20.101 (2017).  Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal.  Withdrawal may be made by the Veteran or by his authorized representative.  Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  A withdrawal received by the Board after the Board issues a final decision under Rule 1100(a) (§ 20.1100(a) of this part) will not be effective.  38 C.F.R. § 20.204.

On February 15, 2018, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that he did not wish to continue the appeal as to the claim for entitlement to service connection for Hepatitis A.   

There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeal is dismissed. 


ORDER

The appeal of entitlement to service connection for Hepatitis A is dismissed.  



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


